CROW, J.
Epitomized Opinion
This was an appropriation proceedings brought by the City of Marion to condemn certain lands for the construction of a sewer. The appropriation is in these words, “an easement and a perpetual right of way through, under and across, for the laying and construction, maintenance and repair of a sanitary trunk sewer.” The jury assessed the damages at a certain amount, whereupon the defendant prosecuted error, claiming that the court erred in refusing to give certain written instructions before argument. No. 6 Instructions provided that the jury should also consider the damages which might reasonably result to the land not taken in any manner. In re's ersing the judgment of the lower court, the Court of Appeals held:
1.As the jury might not have understood the intent to wh'ili the lands were taken as wsh as the damages which might reasonably result to the land not taken in any manner, the court committed prejudicial error in failing to gi\e the csierdant's written revptest covering this point.